                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                               COLUMBUS DIVISION

LARRY RELF, on behalf of                    *
himself and all others
similarly situated,                         *

        Plaintiff,                          *

vs.                                         *
                                                     CASE NO. 4:18-CV-240 (CDL)
STATE FARM MUTUAL AUTOMOBILE    *
INSURANCE COMPANY, J.D. POWER &
ASSOCIATES, and MITCHELL        *
INTERNATIONAL, INC.,
                                *
     Defendants.
                                *

                                      O R D E R

        When Larry Relf wrecked his 2006 Pontiac Torrent, he was

insured    with   State      Farm   Mutual      Automobile      Insurance   Company.

Determining that the car was a total loss, State Farm sent Larry

a check in the amount of $5,848.22, which it concluded was the

actual cash value of the Pontiac less Larry’s deductible.                       Larry

accepted.         Almost     four     years      later,     a   lawyer   apparently

convinced Larry that he had been paid $298.77 less than he was

legally    entitled     to    under   his       insurance   contract     with   State

Farm.     Larry (and his lawyers) now claim that many other State

Farm insureds have been similarly cheated, and they have filed

this class action seeking justice (and of course dollars) for

these people.         But Larry waited too long to file his claim

against State Farm, and thus that claim must be dismissed.
       Because it was clear that Larry’s claim against State Farm

was futile due to untimeliness when Larry first filed his action

in this Court and thus no reasonable expectation existed that

the    proposed        class       would    be     certified,          subject       matter

jurisdiction cannot be based upon 28 U.S.C. § 1332(d)(2).                                 With

no    other   basis    for     federal     subject     matter        jurisdiction,        the

claims against the other Defendants in this action, J.D. Power

Associates       and   Mitchell       International,          Inc.,        must    also    be

dismissed.         Accordingly,        this      action    is        dismissed      in    its

entirety.

I.     Plaintiff’s Claims Against State                   Farm       are    Untimely      and
       Otherwise Fail to State a Claim

       Plaintiff alleges that State Farm breached the insurance

policy by failing to pay the actual cash value of his vehicle.

The    policy,    which      the    parties      acknowledge          is    part    of    the

pleadings for purposes of the pending motion to dismiss, clearly

requires that “legal action may only be brought against [State

Farm] regarding . . . Physical Damage Coverages if the legal

action relating to these coverages is brought against us within

one    year   immediately       following        the   date     of    the    accident      or

loss.”    State Farm Mot. to Dismiss Ex. A, Policy 37, ECF No. 18-

2.     Plaintiff’s date of loss was December 14, 2014.                               Compl.

¶ 49, ECF No. 1.             Plaintiff did not file this action until

nearly four years later, on December 12, 2018.




                                            2
       Plaintiff argues that the one-year limitation period does

not apply to his claim because the policy also stated, “If any

provisions of this policy are in conflict with the statutes of

Georgia, they are amended to conform to these statutes.”                               Policy

36.     Plaintiff argues that based on this provision, Georgia’s

six-year       statute    of     limitations           for      actions     upon       simple

contracts applies.         See O.C.G.A. § 9-3-24.                   In support of this

argument, Plaintiff relies on Queen Tufting Co. v. Fireman's

Fund   Insurance    Co.,       239   S.E.2d       27     (Ga.     1977)    and   Dr.    Roger

Abbott, Inc. v. State Farm Fire & Cas. Co., No. 1:15-CV-00201-

LMM, 2016 WL 4592172 (N.D. Ga. Jan. 5, 2016).                             Both cases are

distinguishable      on    the       facts.         In    Queen      Tufting       Co.,   the

contract   stated,       “No   suit    or     action      on    this      policy    for   the

recovery of any claim shall be sustainable in any Court of law

or equity unless . . . commenced within twelve (12) months next

after the happening of the loss, unless a longer period of time

is provided by applicable statute.”                          Queen Tufting Co., 239

S.E.2d at 28 (emphasis added).                    And in Dr. Roger Abbott, Inc.,

the policy stated, “No one may bring legal action against us

under this insurance unless . . . the action is brought within

two years after the date on which the accidental direct physical

loss occurred. But if the law of the state in which this policy

is    issued   allows     more   than    two       years     to    bring    legal      action

against us, that longer period of time will apply.”                                 2016 WL


                                              3
4592172, at *2 (emphasis added).                      Thus, these cases establish

that     where     certain     amendatory           language     is     contained        in   a

limitations clause itself, then the longer statutory limitations

period governs.            But the State Farm policy at issue here does

not contain such language.

        The Georgia courts have rejected arguments like Plaintiff’s

when    the   contract       does    not    contain        amendatory         language    that

explicitly refers to statutes of limitation.                              If a contract

contains a limitations clause and a separate amendatory clause

that does not explicitly refer to the statute of limitations,

then the contract’s limitation period is generally enforceable.

For example, in Gravely v. Southern Trust Insurance Co., 258

S.E.2d 753 (Ga. Ct. App. 1979), the Georgia Court of Appeals

concluded that a twelve-month limitation period was enforceable

and     not   in     conflict       with     Georgia’s          six-year        statute       of

limitations for contract claims.                    The contract in Gravely had a

general “conformity with statute” clause similar to the one in

Plaintiff’s        State    Farm     policy,        but    it    lacked       the   “special

language” of the contract in Queen Tufting Co., so the general

“conformity with statute” clause did not extend the statute of

limitations.          258     S.E.2d       at       754;   see    also        Nicholson       v.

Nationwide Mut. Fire Ins. Co., 517 F. Supp. 1046, 1050 (N.D. Ga.

1981)    (following        Gravely    and       concluding       that     a    twelve-month

limitation period was enforceable despite general “conforming


                                                4
language”).        The Court finds that Gravely controls.                     Therefore,

the one-year limitation set forth in the policy applies.

     Plaintiff       argues    that       even      if     the   one-year     limitation

period applies, there is a fact question on whether State Farm

waived it or is estopped from asserting it, so this issue should

be deferred until the summary judgment stage.                            “An insurer can

be   held     to     have     waived      a       limitation       period     when       its

investigations, negotiations, or assurances up to and past the

period of limitation led the insured to believe the limitation

would not apply.”       Gilbert v. S. Tr. Ins. Co., 555 S.E.2d 69, 72

(Ga. Ct. App. 2001) (quoting Cotton States Mut. Ins. Co. v.

Walker, 500 S.E.2d 587, 590 (Ga. Ct. App. 1998)) (finding that

there was evidence from which a jury could conclude that an

insurance company waived strict compliance with the insured’s

time limit for designating an appraiser).                        For example, if an

insurer admits liability and “continually discusse[s] the loss

with its insured with a view toward negotiation and settlement

without     the    intervention      of    a      suit,”    then    there    is     a    fact

question     on    whether    this     conduct       “lulled       the    insured       into”

believing     that    the     insurer      waived        the     policy’s     limitation

period.     Auto-Owners Ins. Co. v. Ogden, 569 S.E.2d 833, 835 (Ga.

2002); accord Brown Transp. Corp. v. James, 257 S.E.2d 242, 243

(Ga. 1979) (“[W]here an employee relies on the statements of his

employer or the insurance carrier, who are in a position of


                                              5
authority, that he will be taken care of, that all is well and

he needn’t worry, it is going too far then to allow them to

raise as a bar to his claim the employee’s failure to file

within one year.”); Giles v. Nationwide Mut. Fire Ins. Co., 405

S.E.2d    112,     114    (Ga.     Ct.   App.      1991)    (“If    the    insurer       makes

direct promises to pay or if settlement negotiations have lead

[sic] the insured to believe that the claim will be paid without

litigation,       the    time     requirement        is    waived.”).        “But,       ‘mere

negotiation for settlement, unsuccessfully accomplished, is not

that type of conduct designed to lull the claimant into a false

sense     of     security     so    as    to       constitute’      a     waiver    of     the

limitation        defense.”         Ga.    Farm       Bureau       Mut.    Ins.     Co.     v.

Pawlowski, 643 S.E.2d 239, 241 (Ga. Ct. App. 2007) (quoting

Giles,     405     S.E.2d     at    114)       (concluding       that      the     insurance

company’s investigation of the insureds’ claim and its offer to

settle that was rejected as insufficient did not suggest that

the   insurance         company     “tried      to    trick    the      [insureds]        into

believing that it intended to enlarge the one-year limitation

period”).

        Plaintiff relies on Thompson v. State Farm Fire & Casualty

Co., 264 F. Supp. 3d 1302 (M.D. Ga. 2017) (Treadwell, J.).                                 In

that case, the insureds had a homeowners insurance policy that

covered diminished value.                Though the insurer was contractually

obligated to adjust all losses with the insureds and though the


                                               6
insurer “communicated to its insureds what was purported to be a

full disclosure of their coverage,” the insurer “omitted any

mention of diminished value.”                   Id. at 1321.              Judge Treadwell

concluded that there was evidence to suggest that the insurer

“systematically        hid    from   its    insureds         their    rights       . . .    to

recover compensation for the diminished value of their damaged

property.”       Id. at 1321-22.        Judge Treadwell further found that

based on this conduct, a jury could conclude that the insurer

had    waived    the    one-year     limitation         by    representing          that    it

intended to pay the claim without suit even though it did not

actually intend to pay the entire claim.

       Here,     however,       Plaintiff        makes        no     specific           factual

allegations that he abstained from filing suit during the one-

year    limitation       period      based       on     conduct       by        State    Farm.

Plaintiff      does    allege    that   State         Farm    used    a    “statistically

invalid” total loss valuation methodology to determine the value

of his loss, that State Farm underpaid his total loss claim by

using a “statistically invalid downward condition adjustment,”

and    that    State   Farm     concealed       from    him    that       its    total    loss

valuations were “statistically invalid and unlawful.”                                    Compl.

¶¶ 42, 51-52.          But these factual allegations do not plausibly

suggest       that   State    Farm’s    conduct        during      its     adjustment       of

Plaintiff’s claim amounted to a waiver of its right to rely upon

the one-year limitation in the policy.                          Unlike in          Thompson,


                                            7
there is no plausible allegation that State Farm hid from Relf

the right to recover a component of his covered claim.             State

Farm did not conceal its evaluation.           Plaintiff’s Total Loss

Report disclosed that the $298.77 condition adjustment was made

because   the   condition   of   Plaintiff’s    vehicle   scored    2.81

compared to a 3.02 for a typical vehicle.         Compl. Ex. B, Total

Loss Report 3, ECF No. 1-6.      The report further explained that

the condition of the vehicle’s seats and tires were found to be

“fair” and not “good.”      Id. at 4.    Therefore, Plaintiff knew

State Farm’s stated reasons for making the downward condition

adjustment, and he knew how State Farm claimed to have arrived

at the “market value” and “settlement value.”         Furthermore, if

Plaintiff disagreed with this evaluation, he had an opportunity

to challenge it under the policy terms.          See Policy 23 (“The

owner of the covered vehicle and [State Farm] must agree upon

the actual cash value of the covered vehicle.             If there is

disagreement as to the actual cash value of the covered vehicle,

then the disagreement will be resolved by appraisal upon written

request of the owner or [State Farm.]”).          In summary, because

the factual allegations in Plaintiff’s complaint establish that

his breach of contract claim against State Farm is untimely,

that claim must be dismissed.

     Obviously, if Plaintiff’s breach of contract claim fails as

a matter of law, his bad faith claim likewise fails.          But even


                                  8
if his breach of contract claim was timely, his bad faith claim

would still fail.           Plaintiff concedes that “he did not allege

the requisite 60-day notice to State Farm required by O.C.G.A. §

33-4-6, and, as that procedural hurdle is strictly construed by

Georgia courts, he does not oppose the dismissal of the bad

faith claim.”        Pl.’s Resp. to State Farm’s Mot. to Dismiss 2

n.1, ECF No. 27.       Plaintiff’s bad faith claim against State Farm

is thus dismissed.

        Although Plaintiff’s civil conspiracy claim against State

Farm may survive a timeliness challenge, it is fundamentally

flawed.      The    basis   for    that    claim        is    the    alleged      tortious

interference with the contract between Plaintiff and State Farm.

See Pl.’s Resp. to State Farm’s Mot. to Dismiss 18, ECF No. 27.

Under    Georgia    law,    “[t]ortious            interference      with   a     business

relationship is a cause of action for which proof of a civil

conspiracy    will    expand      liability         among     all   co-conspirators.”

Metro Atlanta Task Force for the Homeless, Inc. v. Ichthus Cmty.

Tr., 780 S.E.2d 311, 318 (Ga. 2015).                         But, to be liable for

tortious interference with a contract, “one must be a stranger

to the business relationship giving rise to and underpinning the

contract.”    Cook Pecan Co. v. McDaniel, 810 S.E.2d 186, 190 (Ga.

Ct.   App.   2018);   accord      Icthus       Cmty.    Tr.,    780      S.E.2d    at   321

(noting that the first element of a tortious interference claim

is    that   “the     defendant      is        a     stranger       to   the      business


                                           9
relationship”).        State Farm was not a stranger to its insurance

contract with Plaintiff.              Therefore, it could not tortiously

interfere with the contract or conspire to do so.                     Mabra v. SF,

Inc., 728 S.E.2d 737, 741 (Ga. Ct. App. 2012) (concluding that

conspiracy claim based on tortious interference failed because

there     was   no    “basis     in   law    for     the     underlying     tortious

interference         claims”).         Accordingly,           Plaintiff’s      civil

conspiracy claim against State Farm must be dismissed.                      See Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007) (requiring that

a complaint contain must contain “enough facts to state a claim

to relief that is plausible on its face”).

        Based   on   the   foregoing,       the    Court    grants    State   Farm’s

motion to dismiss all of Plaintiff’s claims against it.

II.     Plaintiff’s Claims Against J.D. Power and Mitchell Must Be
        Dismissed for Lack of Subject Matter Jurisdiction

        In addition to State Farm, Plaintiff also alleges claims

against J.D. Power Associates and Mitchell International, Inc.

Neither     Defendant      argued     that    these        claims    are   untimely.

Plaintiff alleges that J.D. Power and Mitchell conspired with

and assisted State Farm in its effort to under-value the claims

of its insureds.        The class that Plaintiff seeks to certify and

represent consists of State Farm insureds who presented claims

that were evaluated using the valuation tool developed by J.D.

Power and Mitchell.            The thrust of the class claims is that




                                        10
State Farm underpaid claims to its insureds with the help of

J.D. Power and Mitchell.                  State Farm’s alleged liability is

essential to this putative class action.

        Plaintiff       alleged      subject      matter     jurisdiction             under

28 U.S.C. § 1332(d) based solely on this action proceeding as a

class    action     against       all    Defendants,      including       State       Farm.

Compl. ¶ 14.        With Plaintiff’s claims against State Farm now

dismissed, it is clear that this action is not the one that

Plaintiff initially sought to pursue as a class action.                               It is

also clear to the Court that based on the pleadings, including

the     policy’s    clear       one-year     limitations         period        that     bars

Plaintiff’s claims against State Farm, Plaintiff’s claims lack

the expectation that a class may eventually be certified as

pled.        For    these       reasons,    the   Court     finds       that    it    lacks

jurisdiction        under       28      U.S.C.    §     1332(d).          Cf.         Wright

Transportation, Inc. v. Pilot Corp., 841 F.3d 1266, 1271 (11th

Cir. 2016) (“Class-action claims filed in or removed to federal

court under CAFA can be dismissed for lack of jurisdiction if

those     claims        contain      frivolous        attempts     to     invoke        CAFA

jurisdiction       or    lack     the    expectation      that     a    class     may    be

eventually certified.”).              Furthermore, no independent basis for

jurisdiction exists for Plaintiff’s individual claims against

J.D. Power and Mitchell because of the amount in controversy,

which, according to the Complaint, is $298.77.                            Compl. ¶ 52.


                                            11
Accordingly,   the   claims   against    J.D.   Power   and   Mitchell   are

dismissed for lack of subject matter jurisdiction.1

                               CONCLUSION

     As discussed above, State Farm’s motion to dismiss (ECF No.

18) is granted, and the claims against J.D. Power and Mitchell

are dismissed for lack of subject matter jurisdiction.

     IT IS SO ORDERED, this 20th day of June, 2019.

                                        S/Clay D. Land
                                        CLAY D. LAND
                                        CHIEF U.S. DISTRICT COURT JUDGE
                                        MIDDLE DISTRICT OF GEORGIA




1 The Court must always be vigilant to ensure that it has subject
matter jurisdiction; thus, sua sponte dismissal is appropriate.    See
Bochese v. Town of Ponce Inlet, 405 F.3d 964, 975 (11th Cir. 2005)
(“[A] court should inquire into whether it has subject matter
jurisdiction at the earliest possible stage in the proceedings.
Indeed, it is well settled that a federal court is obligated to
inquire into subject matter jurisdiction sua sponte whenever it may be
lacking.”) (quoting Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405,
410 (11th Cir. 1999))).


                                   12
